Citation Nr: 1510305	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-41 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than November 1, 2007, for apportionment of Veteran's disability benefits for appellant, his former spouse.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1953 to December 1983.  The appellant was the Veteran's spouse from June 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi, which awarded an apportioned share of $300.00 of the Veteran's benefits to the appellant as the spouse of the Veteran, with an effective date of December 1, 2008.  Thereafter, the appellant filed a notice of disagreement with the effective date.  In a September 2010 Decision Review Officer (DRO) decision, the effective date was changed to November 1, 2007, and the RO issued a statement of the case (SOC).  The appellant timely perfected her appeal.  

In her October 2010 substantive appeal, the appellant requested a Board hearing with a Veterans Law Judge.  A Board hearing was scheduled for February 2014 to be held at the Board's central offices.  In February 2014, prior to the date of the hearing, the Veteran requested that the hearing be rescheduled due to health issues.  See 20 C.F.R. § 20.713(b).  A new hearing was scheduled for July 2014 and both appellant and the Veteran were notified of the time and place of the hearing.  Neither the appellant nor the Veteran appeared for the scheduled hearing.  Therefore, the parties' hearing requests are considered withdrawn and the Board will proceed to the merits.  38 C.F.R. § 20.704(d).

The Board notes that the Veteran alleged, prior to the decision at issue, that he would suffer hardship if apportionment were granted, that the parties were getting a divorce, and that the appellant was not eligible for apportionment for, at least, a portion of the relevant time period due to alleged infidelity.  The RO rendered the initial, April 2009 decision granting apportionment without consideration of the Veteran's financial information.  However, the RO resolved that issue in a June 2009 discussion with the Veteran's representatives and there is no indication in the record that the Veteran was dissatisfied with that resolution.  With respect to the appellant's eligibility for apportionment, the Veteran was notified of the need for additional evidence in a July 2009 letter and responded, also in July 2009, with a copy of the parties' divorce decree.  On the basis of that information, the RO notified appellant of the proposed termination of apportionment effective August 1, 2009, and, in November 2009, notified her of the termination of her apportionment effective August 1, 2009.  Neither party submitted any evidence or argument disagreeing with the disposition of those claims or the effective date of the termination.  The Board finds that the Veteran's claims regarding appellant's eligibility for and entitlement to apportionment were resolved by the RO in the decision to terminate the apportionment effective August 1, 2009, and that neither party appealed that determination.  See 38 C.F.R. § 20.501 ("In simultaneously contested claims, the Notice of Disagreement from the person adversely affected must be filed within 60 days from the date of mailing of the notification of the determination to him or her; otherwise, that determination will become final.").  The only issue on appeal, therefore, is entitlement to an effective date earlier than November 1, 2007, for apportionment of Veteran's disability benefits for appellant.


FINDINGS OF FACT

1.  The appellant's first claim for an apportionment of the Veteran's disability compensation benefits was received on October 17, 2007.

2.  The appellant did not submit any informal or formal claim, or written intent to file a claim for an apportionment of the Veteran's benefits, prior to October 17, 2007.

3.  The RO subsequently granted an apportionment effective November 1, 2007.


\
CONCLUSION OF LAW

The November 1, 2007 effective date for the award of an apportionment of the Veteran's disability compensation benefits in the amount of $300.00 per month was proper.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the Appellant's appeal for earlier effective date is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA does not apply in this case because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Moreover, this appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  

In any case, the appellant and the Veteran were both provided adequate notice of all elements of the claim and the evidence relevant to dispositive issues via letter dated December 2008.  Both parties had the opportunity to submit relevant information and neither has identified any relevant evidence not already associated with the claims file.

Earlier Effective Date for Apportionment

The record reveals that the appellant's claim for apportionment of the Veteran's disability compensation benefits on behalf of herself, as the spouse of the Veteran, was received on October 17, 2007.  The record does not reveal any informal or formal claim, or written intent to file a claim for an apportionment of the Veteran's benefits dated prior to the October 17, 2007, claim.

In an April 2009 determination, the appellant was granted an apportioned share of $300.00 of the Veteran's benefits to the appellant as the spouse of the Veteran, with an effective date of December 1, 2008.  Thereafter, the appellant filed a notice of disagreement with the effective date.  In a September 2010 DRO decision, the effective date was changed to November 1, 2007, and the RO issued an SOC.  Thereafter, the appellant perfected her appeal and the matter now comes before the Board.

The appellant has disagreed with the assigned date of the apportionment.  The appellant, in her June 2009 NOD, alleged that she and the Veteran last lived together July 3, 2006, and expressed a belief that she was entitled to an effective date of July 3, 2006, for the apportionment of benefits.  In an April 2010 statement, the appellant indicated that the Veteran had "left" her on July 3, 2006, and that she had filed for an apportionment "back in August 2007."  She contended that an earlier effective date for apportionment was warranted.  In her October 2010 substantive appeal, she reiterated her belief that she was entitled to an effective date earlier than November 1, 2007, for the award of an apportionment of the Veteran's disability compensation benefits.

The Veteran has contested appellant's entitlement to apportionment and the amount of the apportionment due to alleged financial hardship caused by apportionment.  However, as discussed in the Introduction, those issues are not before the Board in this appeal.  With respect to the effective date, the Veteran has not presented any argument specifically addressing that issue.

The general rule for effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400.  With respect to awards of an apportionment of benefits, the regulation provides that the effective date of a claim that is not an original claim, the date will be set on the first date of the month following the month the claim (for an apportionment of a veteran's award) is received.  38 C.F.R. § 3.400(e)(1); see also 38 U.S.C.A. § 5110(b)(2)(B) ("For purposes of this paragraph, an original claim is an initial claim filed by a veteran for disability compensation.").

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a); Norris v. West, 12 Vet. App. 413, 416-17 (1999). 

The current effective date of the award of an apportionment was based upon the date the appellant's October 17, 2007, informal claim.  The appellant was notified that she needed to submit a formal claim and promptly did so.  As discussed above, the appellant was awarded apportionment on the first day of the month following receipt of her informal claim, that is November 1, 2007.

The next question before the Board is whether there are any earlier, non-final, claims upon which an earlier effective date may be granted.

Here, the record does not reflect that the appellant filed a claim for apportionment, formal or informal, prior to October 2007.  While the appellant claims that she filed a claim for apportionment in August 2007, no such claim is of record.   While her October 2007 informal claim is dated August 2007, it is not date-stamped as received by VA until October 17, 2007.  In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which a claim is received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense, that are not applicable in the present case.  38 C.F.R. § 3.1(r).

The Court has applied a presumption of regularity to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  Applying this legal principle to the present instance, it is presumed that VA properly processed all claims submitted by the appellant or her representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.

The presumption of regularity on behalf of VA has not been rebutted in the present case.  While the appellant claims to have submitted an apportionment claim in August 2007, she has not provided any evidence to support her contention.  The "August 29, 2007" date on the October 2007 submission is in the box "Date Signed", so is not evidence that she actually submitted the document on that date.  The appellant has supplied no evidence, such as a copy of a certified mail receipt, a date-stamped envelope or postal receipt, a dated copy of a claim submitted directly to the RO, or any other document to suggest that she actually mailed or submitted a claim to VA in August 2007 or at any time prior to October 2007.  Therefore, the presumption of regularity has not been rebutted, and the first document that can serve as a claim for apportionment was received on October 17, 2007.

The Board also acknowledges the appellant's statement indicating that, for various reasons, she and the Veteran separated in July 2006.  However, even assuming her allegations are true, they do not provide a basis to change or modify the effective date of the apportionment award in this case.  The effective date of her apportionment claim must be determined based on the date of receipt of her earliest claim, not based on any underlying facts giving rise to entitlement.

The first day of the month following the month in which the appellant's claim for an apportionment was received is the proper effective date of the $300.00 monthly apportionment award in this case.  38 C.F.R. § 3.400(e)(1).  Her first claim for apportionment was received October 17, 2007, so November 1, 2007, is the earliest effective date permitted by law.  As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than November 1, 2007, for apportionment of Veteran's disability benefits for appellant, his former spouse, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


